

CONTRACT OF SALE


THIS CONTRACT OF SALE is made by K&D EQUITY INVESTMENTS, INC. , a Texas
corporation (herein referred to as “K&D”), and BRIGHTON OIL & GAS, INC., a
Nevada corporation, (herein referred to as BRIGHTON).


RECITALS


K&D is the owner of record title to certain interests oil, gas and/or mineral
leases located in Throckmorton county as herein described (The Leases”) more
fully described in Exhibit “A”. K&D wishes to sell any and all right, title and
interest in and to The Leases and BRIGHTON wishes to purchase any and all right,
title and interest of K&D in and to The Leases.


PURCHASE AND SALE


K&D agrees to sell and agrees to convey and BRIGHTON agrees to purchase and to
pay for The Leases.


PURCHASE PRICE AND ALLOCATION


The total purchase price for the Property is 50,000,000 shares of BRIGHTON


NEGATIONS OF WARRANTS


BRIGHTON AGREES THAT K&D HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES
AND DISCLAIMS ANY REPRSENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO CONCERNING OR WITH RESPECT TO AS
THE VALUE, NATURE, QUALITY OR CONDITION OF THE LEASES, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE
LEASES; (C) THE SUITABILITY OF THE LEASES FOR ANY AND ALL ACTIVITIES AND USES
WHICH BRIGHTON MAY CONDUCT THEREON; (D) THE COMPLIANCE OF OR BY THE LEASES OR
ITS OPERATION WITH ANY LAWS, RULES ORDIANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSES OF THE LEASES;
(F) THE HABITABILITY MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE LEASES; (G) THE MANNER, QUALITY, STAE OF REPAIR
OR LACK OF REPAIR OF THE LEASES; OR (H) ANY OTHER MATTER WITH RESPECT TO THE
LEASES, AND SPECIFICALLY, THAT K&D HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY RESPRESENTATIONS REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES REGULATIONS, ORDERS OR
REQUIREMENTS, INCLUDING SOLID WASTE, AS DEFINED BY THE U.S. ENVIRONMENTAL
PROTECTION AGENCY REGULATIONS AT 30 C.F.R. PART 261, OR THE DISPOSAL OR
EXISTENCE IN OR ON THE LEASES, OF ANY HAZARDOUS SUBSTANCES, AS DEFINED BY THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, AND REGULATIONS PROMULGATED THEREUNDER. BRIGHTON FURTHER ACKNOWLEDGES
AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE LEASES,
BRIGHTON IS RELYING SOLEY ON ITS OWN INVESTIGATION OF THE LEASES AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY K&D. BRIGHTON FURTHER ACKNOWLEDGES AND
AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
LEASES WAS OBTAINED FROM A VARIETY OF SOURCES AND THE K&D HAS NOT MADE ANY
INDEPENDENT INVESTGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLEMENTS OF SUCH INFORMATION. K&D IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATION OR INFORMATION PERTAINING TO THE LEASES OR THE OPERATION THEREOF,
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE SALE OF THE LEASES AS PROVIDED OR HEREIN IS MADE ON AN AS IS AND WHERE
IS CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE
PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATIONS TO REFLECT THAT ALL THE
LEASES IS SOLD BY K&D AND PURCHASED BY BRIGHTON OIL & GAS, INC. SUBJECT TO THE
FOREGOING. BY BRIGHTON ACCEPTANCE OF THIS AGREEMENT, BRIGHTON ACKNOWLEDGES THIS
AGREEMENT IS SUBJECT TO ALL OF THE FORGOING CONDITIONS.


--------------------------------------------------------------------------------


 
ASSIGNMENT


The sale and transfer of The Leases from K&D to BRIGHTON shall be as set forth
in Exhibit “B” attached hereto and incorporated herein by reference for all
purposes.


MISCELLANEOUS PROVISIONS


Survival of Covenants Any of the representations, warranties, covenants, and
Agreements of the parties, as well as any rights and benefits of the parties,
pertaining to a period of time following the closing of the transactions
contemplated herby shall survive the closing and shall not be merged therein.


Texas Law to Apply This agreement shall be construed under and in accordance
with the laws of the State of Texas, and all obligations of the parties created
hereunder are performable in Wichita County, Texas.


--------------------------------------------------------------------------------




Parties Bound This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, K&D and assigns where permitted by this Agreement.


Legal Construction In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if the
invalid, illegal, or unenforceable provision had never been contained herein.


Prior Agreements Superseded This Agreement constitutes the sole and only
Agreement of the parties and superseded any prior understandings or written or
oral agreements among the parties respecting the within subject matter.


Time of Essence Time is of the essence in this Agreement.
 
EXECUTED and EFFECTIVE this 19th day of October, 2007.



 
K&D EQUITY INVESTMENTS, INC., a
 
Texas Corporation
         
By:/s/ Jeff Joyce
 
   Jeff Joyce, President
     
BRIGHTON Oil & GAS, INC., a
 
Nevada Corporation
         
By:/s/ Charles Stidham
 
     Charles Stidham, President




--------------------------------------------------------------------------------

